 In the Matter ofOHIOPOWER Co iP_1NYandUTILITY WORKERS'ORGANIZINGCOMMITTEELOCAL UNION#172 (CIO)Case No. R-3965.-Decided July 0, 194Investigation and Certification of Representatives:stipulation foi' ceitihcationon consent election-I,Mr A M Plummer,of Canton,Ohio, forthe CompanyMr Lee W. Heilman,of Canton, Ohid, for the C. 1. 0.Mr. Harry K Johns,of Canton,Ohio,for the IndependentMr. George H Gentithes.of counsel to the BoardDECISION.ANDCERTIFICATION OF REPRESENTATIVESSTATEMENT'OFTIIECASEUpon petition duly filed by Utility Workers Oiganizing Commit-tee,Local Union #172 (CIO), herein called the C I 0, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Ohio Power Company, herein called theCompany,-engaged in Canton, Ohio, in the manufactuie of electricpower, the National Labor Relations Board provided for an appro-priate hearing upon due notice.On June 8, 1942, before a hearingwas held, the Company, the C I 0, Electric Service Employee`sUnion, Local Union #102 (unaffiliated), herein called the Inde-pendent, and the Regional Director for the Eighth Region (Cleve-land,Ohio) entered into an "AGREEMENT FOR CONSENTELECTION AND CERTIFICATION UPON CONSENTELECTION "Pursuant to the stipulation, an election by secret ballot was con-ducted on June 12, 1942, under the direction and supervision of theRegional Director among all physical employees of the Company'sCanton division in the following classificationsTransmission and distribution patrolmenTroublemen,Linemen and ground menSub-station operators and maintenance menAll meter menAll appliance service men and utility men42NLRB,No726 OHIOPOWERCOMPANY27Storer oom menJanitors-Truck and field clerksDistrict service menSeivice meter readers and collectorsbut excluding foremen, supervisors, clerical and office' employee`s,watchmen, and those acting in a managerial capacity, to determinewhether or not they desired to be represented by the C I. 0., by theIndependent, or by neitherOn June 13, 1942, the Regional Directorissued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas followsTotal on eligibility list------------------------------------150Total ballots cast----------------------------------------115Total ballots challenged-----------------------------------4Total blank ballots----------------------------------------0Total void ballots---------------------------------------0Total valid -,otes counted----------------------------------111Votes cast for Electiic Seivice Employees Union, Local#102 (unafliated)-------------------------------------58Votes cast for Utility WorkersOrganizingCommittee,-LocalUnion #172 (CIO) -------------------------------------45Votes cast for neither--------------------------------------8Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the followingFINDINGS OF FACT1.A question affecting commerce has-arisen concerning the repre-sentation of employees of the Ohio Power Company, Canton, Ohio,within the meaning of Section 9 (a) and Section 2 (6) and (7) of theNational Labor Relations Act2.All physical employees of the Company's Canton division inthe following classificationsTransmission and distribution patrolmenTroublemenLinemen and ground menSub-station operators and maintenance menAll meter mienAll appliance service men and utility menStoreroom menJanitorsTruck and field clerks 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict service men -Service meter readers and collectorsbut excluding foiemen, supervisors, clerical and office employees,watchmen, and those acting in a managerial capacity, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b), of the Act3Electric Service Employees Union, Local #102 (Unaffiliated),has been designated and selected by a majority of employees in theabove unit as their representative for the purposes of collective, bar-gaining and is the exclusive representative of all employees in saidunit within the meaning of Section 9 (a) of the ActCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section, 9 (c) of the National LaborRelations Act,-IT IS HEREBY CERTIFIED that Electric Service Employees Union, Local#102 (Unaffiliated), has been designated and selected by a majorityof all physical employees of the Company's Canton division in the fol-lowing classificationsTransmission and distribution patrolmenTroublemenLinemen and ground menSub-station operators and maintenance menAll meter menAll appliance service men and utility menStoreroom menJanitorsTruck and field clerksDistrict service menService meter readers and collectorsbut excluding foremen, supervisors, clerical and office employees,watchmen, and those acting in a managerial capacity, as their repre-sentative for purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, Electric Service Employees Union,Local #102 (Unaffiliated), is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, houis=of employment, and other conditions ofemployment